 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   JOSEPH A. BRANDSTETTER, an                   Case No. 2:18-cv-09038-GW (FFMx)
     individual
11
                   Plaintiff,                     PROTECTIVE ORDER PURSUANT
12                                                TO STIPULATION
              v.
13
     SPECTRASONICS, INC., a
14   California Corporation: and DOES 1
     through 200, inclusive.
15
                   Defendant.
16

17

18      1.     A. PURPOSES AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4

 5         B. GOOD CAUSE STATEMENT
 6         This action is likely to involve confidential settlement and license agreements
 7   and other commercial, financial, and/or proprietary information for which special
 8   protection from public disclosure and from use for any purpose other than
 9   prosecution of this action is warranted. Such confidential and proprietary materials
10   and information consist of, among other things, confidential business or financial
11   information, information regarding confidential business practices, or other
12   confidential commercial information (including information implicating privacy
13   rights of third parties), information otherwise generally unavailable to the public, or
14   which may be privileged or otherwise protected from disclosure under state or
15   federal statutes, court rules, case decisions, or common law.           Accordingly, to
16   expedite the flow of information, to facilitate the prompt resolution of disputes over
17   confidentiality of discovery materials, to adequately protect information the parties
18   are entitled to keep confidential, to ensure that the parties are permitted reasonable
19   necessary uses of such material in preparation for and in the conduct of trial, to
20   address their handling at the end of the litigation, and serve the ends of justice, a
21   protective order for such information is justified in this matter. It is the intent of the
22   parties that information will not be designated as confidential for tactical reasons
23   and that nothing be so designated without a good faith belief that it has been
24   maintained in a confidential, non-public manner, and there is good cause why it
25   should not be part of the public record of this case.
26   ///
27   ///
28   ///
                                                 2
 1   2.     DEFINITIONS
 2          2.1    Action: this pending federal law suit, i.e., Brandstetter v. Spectrasonics,
 3   Case No. 2:18-cv-09038-GW-FFM.
 4          2.2    Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for
 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9   the Good Cause Statement.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15          2.6    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.7    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.8    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent or advise a party to this Action and
                                                 3
 1   have appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors:        persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material:       any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
15   Material from a Producing Party.
16

17   3.    SCOPE
18         The protections conferred by this Stipulation and Order cover not only
19   Protected Material (as defined above), but also (1) any information copied or
20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
21   compilations of Protected Material; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of the
24   trial judge. This Order does not govern the use of Protected Material at trial.
25

26   4.    DURATION
27         Even after final disposition of this litigation, the confidentiality obligations
28   imposed by this Order shall remain in effect until a Designating Party agrees
                                                4
 1   otherwise in writing or a court order otherwise directs. Final disposition shall be
 2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3   or without prejudice; and (2) final judgment herein after the completion and
 4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5   including the time limits for filing any motions or applications for extension of time
 6   pursuant to applicable law.
 7

 8   5.    DESIGNATING PROTECTED MATERIAL
 9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
10   Each Party or Non-Party that designates information or items for protection under
11   this Order must take care to limit any such designation to specific material that
12   qualifies under the appropriate standards. The Designating Party must designate for
13   protection only those parts of material, documents, items, or oral or written
14   communications that qualify so that other portions of the material, documents,
15   items, or communications for which protection is not warranted are not swept
16   unjustifiably within the ambit of this Order.
17         Mass, indiscriminate, or routinized designations are prohibited. Designations
18   that are shown to be clearly unjustified or that have been made for an improper
19   purpose (e.g., to unnecessarily encumber the case development process or to impose
20   unnecessary expenses and burdens on other parties) may expose the Designating
21   Party to sanctions.
22         If it comes to a Designating Party’s attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25         5.2    Manner and Timing of Designations. Except as otherwise provided in
26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28   ///
                                                5
 1   under this Order must be clearly so designated before the material is disclosed or
 2   produced.
 3         Designation in conformity with this Order requires:
 4            (a)   for information in documentary form (e.g., paper or electronic
 5   documents, but excluding transcripts of depositions or other pretrial or trial
 6   proceedings), that the Producing Party affix at a minimum, the legend
 7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 8   contains protected material. If only a portion or portions of the material on a page
 9   qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11         A Party or Non-Party that makes original documents available for inspection
12   need not designate them for protection until after the inspecting Party has indicated
13   which documents it would like copied and produced. During the inspection and
14   before the designation, all of the material made available for inspection shall be
15   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
16   documents it wants copied and produced, the Producing Party must determine which
17   documents, or portions thereof, qualify for protection under this Order. Then, before
18   producing the specified documents, the Producing Party must affix the
19   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
20   portion or portions of the material on a page qualifies for protection, the Producing
21   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
22   markings in the margins).
23            (b) for testimony given in depositions that the Designating Party identify
24   the Disclosure or Discovery Material on the record, before the close of the
25   deposition all protected testimony.
26            (c) for information produced in some form other than documentary and
27   for any other tangible items, that the Producing Party affix in a prominent place on
28   the exterior of the container or containers in which the information is stored the
                                               6
 1   legend “CONFIDENTIAL.” If only a portion or portions of the information
 2   warrants protection, the Producing Party, to the extent practicable, shall identify the
 3   protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive
 6   the Designating Party’s right to secure protection under this Order for such material.
 7   Upon timely correction of a designation, the Receiving Party must make reasonable
 8   efforts to assure that the material is treated in accordance with the provisions of this
 9   Order.
10

11   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37.1 et seq.
17         6.3    The burden of persuasion in any such challenge proceeding shall be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties shall
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25

26   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
27         7.1    Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this
                                                7
 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the Action has been terminated, a
 4   Receiving Party must comply with the provisions of section 13 below (FINAL
 5   DISPOSITION).
 6         Protected Material must be stored and maintained by a Receiving Party at a
 7   location and in a secure manner that ensures that access is limited to the persons
 8   authorized under this Order.
 9         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
10   otherwise ordered by the court or permitted in writing by the Designating Party, a
11   Receiving      Party    may     disclose    any    information   or   item   designated
12   “CONFIDENTIAL” only to:
13               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
14   well as employees of said Outside Counsel of Record to whom it is reasonably
15   necessary to disclose the information for this Action;
16               (b) the officers, directors, and employees (including House Counsel) of
17   the Receiving Party to whom disclosure is reasonably necessary for this Action;
18               (c) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21               (d) the court and its personnel;
22               (e) court reporters and their staff;
23               (f) professional jury or trial consultants, mock jurors, and Professional
24   Vendors to whom disclosure is reasonably necessary for this Action and who have
25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information;
28   ///
                                                    8
 1            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 4   not be permitted to keep any confidential information unless they sign the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 6   agreed by the Designating Party or ordered by the court. Pages of transcribed
 7   deposition testimony or exhibits to depositions that reveal Protected Material may
 8   be separately bound by the court reporter and may not be disclosed to anyone except
 9   as permitted under this Stipulated Protective Order; and
10            (i) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12

13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14   IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18            (a) promptly notify in writing the Designating Party. Such notification
19   shall include a copy of the subpoena or court order;
20            (b) promptly notify in writing the party who caused the subpoena or order
21   to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification shall include
23   a copy of this Stipulated Protective Order; and
24            (c)   cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this
28   action as “CONFIDENTIAL” before a determination by the court from which the
                                               9
 1   subpoena or order issued, unless the Party has obtained the Designating Party’s
 2   permission. The Designating Party shall bear the burden and expense of seeking
 3   protection in that court of its confidential material and nothing in these provisions
 4   should be construed as authorizing or encouraging a Receiving Party in this Action
 5   to disobey a lawful directive from another court.
 6

 7   9.    A    NON-PARTY’S         PROTECTED          MATERIAL     SOUGHT       TO    BE
 8   PRODUCED IN THIS LITIGATION
 9             (a) The terms of this Order are applicable to information produced by a
10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the
12   remedies and relief provided by this Order. Nothing in these provisions should be
13   construed as prohibiting a Non-Party from seeking additional protections.
14             (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18                (1) promptly notify in writing the Requesting Party and the Non-Party
19   that some or all of the information requested is subject to a confidentiality
20   agreement with a Non-Party;
21                (2) promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24                (3) make the information requested available for inspection by the
25   Non-Party, if requested.
26             (c) If the Non-Party fails to seek a protective order from this court within
27   14 days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery
                                               10
 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2   not produce any information in its possession or control that is subject to the
 3   confidentiality agreement with the Non-Party before a determination by the court.
 4   Absent a court order to the contrary, the Non-Party shall bear the burden and
 5   expense of seeking protection in this court of its Protected Material.
 6

 7   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
13   persons to whom unauthorized disclosures were made of all the terms of this Order,
14   and (d) request such person or persons to execute the “Acknowledgment and
15   Agreement to Be Bound” that is attached hereto as Exhibit A.
16

17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18   PROTECTED MATERIAL
19         When a Producing Party gives notice to Receiving Parties that certain
20   inadvertently produced material is subject to a claim of privilege or other protection,
21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
23   may be established in an e-discovery order that provides for production without
24   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
25   as the parties reach an agreement on the effect of disclosure of a communication or
26   information covered by the attorney-client privilege or work product protection, the
27   parties may incorporate their agreement in the stipulated protective order submitted
28   to the court.
                                               11
 1   12.   MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9         12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the
12   specific Protected Material at issue. If a Party's request to file Protected Material
13   under seal is denied by the court, then the Receiving Party may file the information
14   in the public record unless otherwise instructed by the court.
15

16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                               12
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4 (DURATION).
 7

 8   14.   Any violation of this Order may be punished by any and all appropriate
 9   measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11

12         IT IS SO ORDERED.
13

14   DATED: April 15, 2019
15                                                    /S/ FREDERICK F. MUMM
                                                          Frederick F. Mumm
16                                                  United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                               13
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________              [print   or   type   full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on ______ in the case of Brandstetter v. Spectrasonics, Inc., No. 2:18-cv-09038-
 9   GW-FFM. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                14
